Citation Nr: 0633210	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  94-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for memory loss, claimed as 
due to exposure to low-grade radiation, toxic wastes, and/or 
the sun.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to the 
benefit currently sought on appeal.

In September 2006, the Board received correspondence from the 
veteran with additional argument in the form of a short 
personal statement.  He did not indicate whether he waived 
his right for the RO to review this statement.  However, the 
Board notes that he has made similar argument in prior 
correspondence, which was reviewed by the RO.  Thus, there is 
no prejudice for the Board to render a decision without the 
further delay of a remand.


FINDING OF FACT

The veteran's current memory loss is not related to his 
military service. 


CONCLUSION OF LAW

Memory loss was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2001, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In March 2004, the 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  Although these 
notices were delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in February 2006, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, it is noted that he received such notice in May 
2006.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  Service 
medical records have been associated with the claims file.  
All identified treatment records have been secured.  The 
veteran has been medically evaluated in conjunction with his 
claim, and medical opinions have been sought.

Service Connection

The veteran seeks service connection for memory loss, which 
he contends is the result of exposure to low-grade radiation, 
toxic wastes, and/or the sun in service.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service records and official ship histories confirm that the 
veteran served on the LST 519, later renamed the U.S.S. Calhoun, 
whose mission it was to dispose of defective ammunition and 
radioactive waste into deep water.  The veteran has alleged that 
many of the drums containing toxins were leaking and often 
splashed their contents onto him.  His duties included scrubbing 
the decks after such spills.  He also indicated that when the 
weather was nice, and after the drums had been thrown overboard, 
he and his fellow sailors would seal off the area of the deck 
where the drums were contained and create a pool for swimming.  
He has submitted photographs of the barrels and the ship's deck 
in support of his claim, as well as buddy statements from fellow 
shipmates.  Thus, his in-service exposure to non-specified toxins 
is not in dispute.  Establishing service connection, however, 
still requires medical evidence of a link between this exposure 
and his current disability. 

On his March 1952 separation examination, the veteran's 
neurologic and psychiatric evaluations were normal.  The veteran 
has been asked on several occasions for medical records dating 
from the time of his separation.  See VA correspondence to the 
veteran in December 1990, March 2001, March 2004, and May 2006.  
The documented post-service treatment of record dates from June 
1985 to August 2005.  Though the veteran indicated in letters to 
the RO in 1990 (in conjunction with his claim) that he had 
suffered memory loss since his mid-twenties, the medical records 
are silent for diagnosed memory problems until psychological 
testing in October 2000.  Based on this examination and a review 
of the claims file, a VA examiner in December 2000 opined that 
the veteran's mild memory problems were consistent with his age 
(70 years).  The balance of the outpatient clinical records show 
treatment for unrelated disorders.

A VA psychiatrist examined the veteran in January 2006 and found 
him to have mild memory problems, and probable mild cognitive 
impairment, though he could not determine of what origin.  In 
July 2006, a VA neurophysiologist reviewed the file and opined 
that it was not at least as likely as not that any exposure to 
defective ammunition, low grade radioactive waste, or the sun 
resulted in the veteran's current memory problems.  He relied on 
his review of the claims file and the absence of documented 
medical findings until October 2000.  

The Board finds that these opinions are competent, as they were 
rendered by medical professionals who reviewed the claims file, 
and therefore based their opinions on the fundamental facts of 
the case.  The opinions are credible, as they draw on established 
medical principles.  Also, a medical opinion in favor of the 
veteran's claim is not of record.  Absent evidence to the 
contrary, the Board is not in a position to further question the 
opinions of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt provision 
does not apply.  Service connection for memory loss is not 
warranted.


ORDER

Service connection for memory loss is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


